Case 1:19-cv-00003-DML-JPH Document 65 Filed 07/15/20 Page 1 of 3 PageID #: 4277




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 BRANDI WETHERALD individually and as )
 parent and next friend of C.W., a minor, )
                                          )
                         Plaintiff,       )
                                          )
                      v.                  )          No. 1:19-cv-00003-DML-JPH
                                          )
 CARMEL CLAY SCHOOL CORPORATION )
 and                                      )
 CARMEL CLAY BOARD OF SCHOOL              )
 TRUSTEES,                                )
                                          )
                         Defendants.      )

        Order Regarding Sealing of Attorneys' Fees Documentation

       The plaintiff has filed under seal her motion for attorneys' fees and

 supporting documentation, but she has not sought the court's permission to file the

 documents under seal. While the court allowed the parties to file the

 administrative record under seal (see Dkt. 24) and certain briefing on summary

 judgment was filed under seal, the court perceives no basis to allow the plaintiff to

 seal the documents she filed to support her motion for attorneys' fees, except the

 hearing officer's decision, at Dkt. 62-2.

       Under Local Rule 5-11, a party who seeks to seal information on the public

 docket must demonstrate good cause consistent with applicable authority. See Rule

 5-11(e)(1)-(4). The court will allow the opportunity to do so. She must file a motion

 to seal and supporting brief within 10 days of the entry of this order. The court

 provides the following guidance.
Case 1:19-cv-00003-DML-JPH Document 65 Filed 07/15/20 Page 2 of 3 PageID #: 4278




       When documents are used in a court proceeding directed to a request for

 relief, they are presumptively "open to public inspection unless they meet the

 definition of trade secrets or other categories of bona fide long-term confidentiality."

 Bond v. Utreras, 585 F.3d 1061, 1075 (7th Cir. 2009). This presumption applies to

 attorneys' billing information when used to support a request for fees. It is not

 consistent with the presumption of public access to seal the very documents that are

 the source of a party's proof on a matter for which it is seeking judicial relief.

 Moreover, it is not appropriate to seal or redact swaths of billing information on the

 grounds that attorney-client communications or work product might or would be

 revealed.

       First, generalized contentions that a billing statement reveals attorney-client

 communications or work product are not sufficient. Privilege designations must be

 more specific than that. See Advanced Steel Recovery, LLC v. X-Body Equipment,

 Inc., 2014 WL 4678297 (E.D. Cal. Sept. 19, 2014) (generalized attorney-client and

 work product claims are insufficient to justify sealing of billing statements when

 party seeks to recover fees based on the work revealed in the statements); Grand

 Elec., LLC v. IBEW Local 265, 2011 WL 6740408 at *4 (D. Neb. Dec. 22, 2011)

 (refusing to seal billing statements when they serve as proof underlying motion for

 fee award).

       Second, in the court's experience, it is unusual for billing statements to reveal

 the contents of actual privileged communications; more likely, they reveal

 information that would be contained on a privilege log shared with an opposing



                                             2
Case 1:19-cv-00003-DML-JPH Document 65 Filed 07/15/20 Page 3 of 3 PageID #: 4279




 party and thus neither implicate the attorney-client privilege or a waiver of it. With

 respect to work product, when billing statements are proffered after a decision on

 the merits, it is unlikely that they reveal work product not already known.

        Third, if one wants to be reimbursed for certain legal work, then one must be

 willing to reveal the nature of that legal work. E.g., Wilhelm v. Calumet City, 2007

 WL 1560214 at *3 (N.D. Ill. May 25, 2007) (refusing to permit recovery for legal

 work for which the descriptions were redacted in a manner that made it difficult to

 determine whether the work was reasonably expended); PNC Bank, NA v. OHCMC-

 Oswego, LLC, 2012 WL 2062889 at *3 (N.D. Ill. June 4, 2012) (if only minor portions

 are redacted or lack specificity, but the parties and court can, in effect, fill in the

 blanks through familiarity with the docket and the proceedings, the redactions and

 lack of specificity within billing statements will not prevent meaningful review).

                                       Conclusion

        The court will maintain the documents at Dkt. 62 under seal to give the

 plaintiff an opportunity to demonstrate good cause for sealing as required under

 Local Rule 5-11. A motion to seal and supporting brief must be filed within 14 days

 of the entry of this order.

        So ORDERED.


        Dated: July 15, 2020                 ____________________________________
                                                Debra McVicker Lynch
                                                United States Magistrate Judge
                                                Southern District of Indiana
 Distribution:

 All ECF-registered counsel of record by email through the court’s ECF system

                                              3
